Title: To John Adams from Duncan Ingraham Jr., 13 February 1783
From: Ingraham, Duncan Jr.
To: Adams, John


Sir
Amsterdam Feby: 13th 1783.—

Your much esteem’d favór of 7th Inst with which I am Honour’d was receiv’d Yesterday & am very sorry that you have cause to be anxious about your Son John Quincy Adams.— I will write next post to Hamburg, Copenhagen & Gottenburg & endeavour to Learn something of him & which I hope to give you a pleasing Account of per return of the Northern Post.—
I am much oblidg’d by your Intention to send me some Passports for our Vessels which are now Laying here at a Great expence, of our own are the three following. Vizt


        150 Tons
Brigt. Sukey
Capt.
Moses Grinnel for Boston—


        130 ”
Brigt Constance
Capt:
Cornelius Fellows for Do.—


        150 ”
Brigt Stadt Berlin
Capt.
James Hayden for Philadelphia.


there are several Dutch Vessels beginning to fit out but I presume that every thing will be establish’d on a Peace Basis before they Sail.— Capt. Frazier in the Firebrand to Mess Deneufvilles House is also ready.—
Mr Nalboró Frazier goes to Philadelphia in the Stadt Berlin & will take charge of any Dispatches you may wish to forward.—
Mrs: Ingraham has encreas’d my Family this Morning with a Dutch Girl, she desires her respects as do the rest of my Family.—
I have the Honór to be with much esteem / & respect / Sir / Your most Obedt: Servant
Duncan Ingraham Junr.
